UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22394 CHOU AMERICA MUTUAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2088 Francis S.M. Chou, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2088 Date of fiscal year end: DECEMBER 31 Chou Opportunity Fund and Chou Income Fund Date of reporting period: July 1, 2011 - June 30, 2012 ITEM 1. PROXY VOTING RECORD Chou Opportunity Fund Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/Against Management Dell Inc. DELL 24702R101 July 15 2011 01 Director Management Yes 1 James W. Breyer For For 2 Donald J. Carty For For 3 Michael S. Dell For For 4 William H. Gray, III For For 5 Gerard J. Kleisterlee For For 6 Thomas W. Luce, III For For 7 Klaus S. Luft For For 8 Alex J. Mandl For For 9 Shantanu Narayen For For 10 H. Ross Perot, JR. For For 02 Ratification of selection of Pricewaterhousecoopers Management Yes For For LLP as Dell's independent auditor for fiscal 2012. 03 Approval, on an advisory basis, of Dell's Management Yes For For compensation of its named executive officers as disclosed in the proxy statement. 04 Advisory vote on whether future advisory votes Management Yes 1 Year For on named executive officer compensation should occur every 1 year, every 2 years or every 3 years. SH1 Independent chairman Shareholder Yes Against For SH2 Stockholder action by written consent Shareholder Yes Abstain Against SH3 Declaration of dividends Shareholder Yes Against For Alliance One International Inc. AOI August 11 2011 01 Director Management Yes 1 Joseph L. Lanier, JR* For For 2 C. Richard Green, JR** For For 3 Nigel G. Howard* For For 4 William S. Sheridan** For For 02 Ratification of the appointment of Deloitte Management Yes For For & Touche LLP as the company's independent auditors for the fiscal year ending March 31, 2012. 03 Adoption of a resolution approving, on an Management Yes For For advisory basis, the compensation paid to the company's named executive officers. 04 Selection, on an advisory basis, of the frequency Management Yes 1 Year For of future shareholder advisory votes to approve executive compensation. 05 Approval of the amendment and restatement Management Yes For For of the Alliance One International, Inc. 2007 incentive plan. ASTA Funding Inc. ASFI March 21 2012 1 Director Management Yes 1 Gary Stern For For 2 Arthur Stern For For 3 Herman Dadillo For For 4 David Slackman For For 5 Edward Celano For For 6 Harvey Leibowitz For For 7 Louis A. Piccolo For For 2 Rafitication of Grant Thornton LLP as independent Management Yes For For registered public accounting firm. 3 Approval of the ASTA Funding, Inc. 2012 stock Management Yes For For option and performance award plan. 4 Approval, on a non-binding, advisory basis, of the Management Yes For For compensation paid to our named executive officers. 5 On a non-binding, advisory basis, your preference Management Yes 1 Year Against for the frequency by which the non-binding advisory vote on compensation paid to our named executive officers should be held. Citigroup Inc. C April 17 2012 1A Election of Director: Franz B. Humer Management Yes For For 1B Election of Director: Robert L. Joss Management Yes For For 1C Election of Director: Michael E. O'Neill Management Yes For For 1D Election of Director: Vikram S. Pandit Management Yes For For 1E Election of Director: Lawrence R. Ricciardi Management Yes For For 1F Election of Director: Judith Rodin Management Yes For For 1G Election of Director: Robert L. Ryan Management Yes For For 1H Election of Director: Anthony M. Santomero Management Yes For For 1I Election of Director: Joan E. Spero Management Yes For For 1J Election of Director: Diana L. Taylor Management Yes For For 1K Election of Director: William S. Thompson, JR. Management Yes For For 1L Election of Director: Ernesto Zedillo Ponce de Leon Management Yes For For 02 Proposal to ratify the selection of KPMG LLP Management Yes For For as Citi's independent registered public accounting firm for 2012. 03 Proposal to approve an amendment to the Management Yes For For Citigroup 2009 stock incentive plan. 04 Advisory approval of Citi's 2011 executive Management Yes For For compensation. 05 Stockholder proposal requesting a report Shareholder Yes Abstain Against on prior governmental service of certain individuals. 06 Stockholder proposal requesting a report on Shareholder Yes Abstain Against lobbying and political contributions. 07 Stockholder proposal requesting that executives Shareholder Yes For Against retain 25% of their stock for one year following termination. 08 Stockholder proposal requesting that the audit Shareholder Yes Abstain Against committee conduct an independent review and report on controls related to loans, foreclosures, and securitizations. MBIA Inc MBI 55262C100 May 1 2012 1A Election of Director:Joseph W. Brown Management Yes For For 1B Election of Director: David A. Coulter Management Yes For For 1C Election of Director:Steven J. Gilbert Management Yes For For 1D Election of Director: Daniel P. Kearney Management Yes For For 1E Election of Director: Kewsong Lee Management Yes For For 1F Election of Director: Charles R. Rinehart Management Yes For For 1G Election of Director: Theodore Shasta Management Yes For For 1H Election of Director: Richard C. Vaughan Management Yes For For 2 To approve, on an advisory basis, Management Yes For For executive compensation. 3 To approve the company's 2005 omnibus Management Yes For For incentive plan as amended through March 2012. 4 To ratify the selection of Pricewaterhousecoopers Management Yes For For LLP, certified public accountants, as independent auditors for the company for the year 2012. Sears Holdings Corporation SHLD May 2 2012 1 Director Management Yes 1 Louis J. D'Ambrosio For For 2 William C. Kunkler, III For For 3 Edward S. Lampert For For 4 Steven T. Mnuchin For For 5 Ann N. Reese For For 6 Emily Scott For For 7 Thomas J. Tisch For For 2 Advisory vote to approve the compensation Management Yes For For of our named executive officers. 3 Approve the amended and restated Sears Holdings Management Yes For For Corporation umbrella incentive program. 4 Ratify the appointment by the audit committee Management Yes For For of Deloitte & Touche LLP as the company's independent registered public accounting firm for fiscal year 2012. Overstock.com Inc. OSTK May 3 2012 1 Director Management Yes 1 Patrick M. Byrne For For 2 Barclay F. Corbus For For 2 Ratification of the selection of KPMG LLP as Management Yes For For Overstock.com's independent registered public accounting firm for 2012. 3 To approve an amendment and restatement of the Management Yes For For company's 2005 equity incentive plan to increase the number of shares available thereunder by 2,500,000; including approval of the plan's material terms and performance goals for purposes of IRC section 162 (M). Berkshire Hathaway Inc. BRKA May 5 2012 1 Director Management Yes 1 Warren E. Buffett For For 2 Charles T. Munger For For 3 Howard G. Buffett For For 4 Stephen B. Burke For For 5 Susan L. Decker For For 6 William H. Gates III For For 7 David S. Gottesman For For 8 Charlotte Guyman For For 9 Donald R. Keough For For 10 Thomas S. Murphy For For 11 Ronald L. Olson For For 12 Walter Scott, JR. For For 2 Shareholder proposal regarding succession plan Shareholder Yes For Against Jefferies Group Inc. JEF May 7 2012 1 Director Management Yes 1 Richard B. Handler For For 2 Brian P. Friedman For For 3 W. Patrick Campbell For For 4 Ian M. Cumming For For 5 Richard G. Dooley For For 6 Robert E. Joyal For For 7 Michael T. O'Kane For For 8 Joseph S. Steinberg For For 2 Ratify the appointment of Deloitte & Touche LLP Management Yes For For as our independent registered public accounting firm. GAP Inc. GPS May 15 2012 1A Election of Director: Adrian D. P. Bellamy Management Yes For For 1B Election of Director: Domenico De Sole Management Yes For For 1C Election of Director: Robert J. Fisher Management Yes For For 1D Election of Director: William S. Fisher Management Yes For For 1E Election of Director: Isabella D. Goren Management Yes For For 1F Election of Director: Bob L. Martin Management Yes For For 1G Election of Director: Jorge P. Montoya Management Yes For For 1H Election of Director: Glenn K. Murphy Management Yes For For 1I Election of Director: Mayo A. Shattuck III Management Yes For For 1J Election of Director: Katherine Tsang Management Yes For For 2 Ratification of the selection of Deloitte & Touche Management Yes For For LLP as the independent registered public accounting firm for the fiscal year ending February 3 Advisory vote to approve the overall compensation Management Yes For For of the company's named executive officers. 4 Shareholder proposal regarding ending trade Shareholder Yes Against For partnerships with Sri Lanka. Sprint Nextel Corporation S May 15 2012 1A Election of Director: Robert R. Bennett Management Yes For For 1B Election of Director: Gordon M. Bethune Management Yes For For 1C Election of Director: Larry C. Glasscock Management Yes For For 1D Election of Director: James H. Hance, JR. Management Yes For For 1E Election of Director: Daniel R. Hesse Management Yes For For 1F Election of Director: V. Jenet Hill Management Yes For For 1G Election of Director: Frank Ianna Management Yes For For 1H Election of Director: Sven-Christer Nilsson Management Yes For For 1I Election of Director: William R. Nuti Management Yes For For 1J Election of Director: Rodney O'Neal Management Yes For For 2 To ratify the appointment of KMPG LLP as the Management Yes For For independent registered public accounting firm of Sprint Nextel for 2012. 3 Advisory approval of the company's executive Management Yes For For compensation. 4 To approve an amendment to Sprint's articles of Management Yes For For incorporation to opt-out of the business combination statute. 5 To approve an amendment to Sprint's articles of Management Yes For For incorporation to eliminate the business combination provision in article seventh. 6 To approve the material terms of performance Management Yes For For objectives under 2007 omnibus incentive plan. 7 To vote on a shareholder proposal to adopt a Shareholder Yes Abstain Against bonus deferral policy. 8 To vote on a shareholder proposal concerning Shareholder Yes Abstain Against political contributions. 9 To vote on a shareholder proposal concerning Shareholder Yes Abstain Against net neutrality. RadioShack Corporation RSH May 17 2012 1A Election of Director: Robert E. Abernathy Management Yes For For 1B Election of Director: Frank J. Belatti Management Yes For For 1C Election of Director: Julie A. Dobson Management Yes For For 1D Election of Director: Daniel R. Feehan Management Yes For For 1E Election of Director: James F. Gooch Management Yes For For 1F Election of Director: H. Eugene Lockhart Management Yes For For 1G Election of Director: Jack L. Messman Management Yes For For 1H Election of Director: Thomas G. Plaskett Management Yes For For 1I Election of Director: Edwina D. Woodbury Management Yes For For 2 Ratification of the appointment of Management Yes For For Pricewaterhousecoopers LLP as independent registered public accounting firm of RadioShack Corporation to serve for the 2012 fiscal year. 3 Non-binding, advisory vote to approve executive Management Yes Abstain Against compensation. Flagstone Reinsurance Holdings FSR L3466T104 May 18 2012 01 Director Management Yes 1 Stewart Gross For For 2 E. Daniel James For For 3 Anthony Latham For For 02 To elect certain individuals as designated company Management Yes For For directors of certain of the company's non-U. S. subsidiaries. 03 To approve the appointment of Deloitte & Touche Management Yes For For LTD. (Bermuda) to serve as the company's independent registered public accounting firm (the "Independent Auditor") for fiscal year 2012 and until our 2013 annual general meeting of shareholders and to refer the determination of the auditor's remuneration to the board of directors. 04 To approve, as required by Luxembourg law, Management Yes For For the appointment of Deloitte audit, societe a responsibilite limitee to serve as the company's reviseur d'entreprises agree (the "authorized statutory auditor") for the fiscal year 2012 and until our 2013 annual general meeting of shareholders. 05 To approve, as required by Luxembourg law, Management Yes For For the consolidated financial statements of the company prepared in accordance with U.S. GAAP and the annual accounts of the company prepared in accordance with Luxembourg GAAP, in each case as at and for the year ended December 31, 2011 (together, the "Luxembourg statutory accounts"). 06 To approve, as required by Luxembourg law, the Management Yes For For consolidated management report to the board of directors on the business of the company in relation to the year ended December 31, 2011 and the authorized statutory auditor's reports on the Luxembourg statutory accounts as at and for the year ended December 31, 2011. 07 To allocate, as required by Luxembourg law, the Management Yes For For company's results and part of its distributable reserves. 08 To grant a discharge to each of the current and past Management Yes For For directors and officers of the company in respect to the performance of their mandates during the year ended December 31, 2011. 09 To approve, as required by Luxembourg law, all Management Yes For For interim dividends declared since the company's last annual general meeting of shareholders. S10 To approve amendments to the articles of Management Yes For For incorporation (statuts) to reduce the minimum number of required directors on the board of directors. The Goldman Sachs Group Inc. GS 38141G104 May 24 2012 1A Election of director: Lloyd C. Blankfein Management Yes For For 1B Election of Director: M. Michele Burns Management Yes For For 1C Election of Director: Gary D. Cohn Management Yes For For 1D Election of Director: Claes Dahlback Management Yes For For 1E Election of Director: Stephen Friedman Management Yes For For 1F Election of Director: William W. George Management Yes For For 1G Election of Director: James A. Johnson Management Yes For For 1H Election of Director: Lakshmi N. Mittal Management Yes For For 1I Election of Director: James J. Schiro Management Yes For For 1J Election of Director: Debora L. Spar Management Yes For For 2 Advisory vote to approve executive compensation Management Yes For For (say on pay). 3 Ratification of Pricewaterhousecoopers LLP as Management Yes For For our independent registered public accounting firm for 2012. 4 Shareholder proposal regarding cumulative voting. Shareholder Yes Abstain Against 5 Shareholder proposal regarding executive Shareholder Yes Abstain Against compensation and long-term performance. 6 Shareholder proposal regarding report on Shareholder Yes Abstain Against lobbying expenditures. Aeropostale Inc. ARO June 13 2012 1 Director Management Yes 1 Ronald R. Beegle For For 2 Robert B. Chavez For For 3 Michael J. Cunningham For For 4 Evelyn Dilsaver For For 5 Janet E. Grove For For 6 John N. Haugh For For 7 Karin Hirtler-Garvey For For 8 John D. Howard For For 9 Thomas P. Johnson For For 10 Arthur Rubinfeld For For 11 David B. Vermylen For For 2 To hold an advisory vote on executive Management Yes For For compensation. 3 To ratify the selection by the audit committee of Management Yes For For the board of directors, of Deloitte & Touche LLP as the company's independent registered public accounting firm for the fiscal year ending February 2, 2013. Orchard Supply Hardware OSH June 21 2012 1 Director Management Yes Stores Corp. 1 Mark R. Baker For For 2 Mark A. Bussard For For 3 William C. Crowley For For 4 Kevin R. Czinger For For 5 Susan L. Healy For For 6 Steven L. Mahurin For For 7 Karen M. Rose For For 8 Bryant W. Scott For For 2 Proposal to ratify the selection of Deloitte & Management For For Touche LLP as the company's independent registered public accounting firm for the fiscal year ending February 2, 2013. 3 To vote on a non-binding advisory resolution Management Yes For For regardingexecutive compensation. 4 To vote on how frequently a non-binding advisory Management Yes 1 Year Against resolution regarding executive compensation will be submitted to stockholders in the future. * Chou Income Fund Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management Compton Petroleum Fin Corp 204755AD4 July 25 2011 01 A resolution of noteholders (the "noteholders' Management Yes For For arrangement resolution"), the full text of which is set out in appendix "A" to the accompanying circular, approving among other things an arrangement (the "arrangement") pursuant to section 192 of the Canada business corporations act, which arrangement is more particularly described in the circular. Catalyst Paper Corporation 14888TAC8 June 25 2012 01 Approval of theSecond Amended Plan of Management Yes For For Compromise and Arrangement, under which Unsecured Creditors with Allowed Claims are entitled to certain distributions in return for the release of their claims against Catalyst. * SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHOU AMERICA MUTUAL FUNDS By: /s/ Francis Chou Francis S.M. Chou, President and Principal Executive Officer Date: August 8 2012
